    Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 1 of 14




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



 Maria Del Carmen Molina De Cruz,
       Plaintiff,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.     Case No. 4:20-cv-1593
 Department of Homeland Security; Kenneth
 T. Cuccinelli, Acting Director of the U.S.
 Citizenship and Immigration Services;
 Laura B. Zuchowski, Vermont Service
 Center Director of the U.S. Citizenship and    Date: May 6, 2020
 Immigration Services,
       Defendants.




                          PLAINTIFF’S COMPLAINT
     Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 2 of 14




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, Maria Del Carmen Molina De Cruz, files the instant

complaint against Defendants because the U.S. Citizenship and Immigration

Services (“USCIS” or “Service”), a federal agency within the Department of

Homeland Security (“DHS”), violated the APA when it denied Plaintiff’s I-821,

Application for Temporary Protected Status (“TPS”). See Exhibit 1—USCIS

Decision. More specifically, the USCIS, in determining that Plaintiff was not

eligibile for late-registration TPS, acted arbitrarily, capriciously, and erred as a

matter of law. Id.

      Plaintiff seeks de novo review of the USCIS’s final agency decision; seeks a

declaratory judgement that the USCIS acted arbitrarily, capriciously, and not in

accordance with the law when it denied Plaintiff’s late TPS application; and seeks

relief under the APA to compel the USCIS to reopen and to readjudicate her late

TPS application by applying a proper legal standard and in accordance with the

statute and the federal regulaitons.

      The instant action is being filed against the following Defendants: Chad F.

Wolf, in his official capacity as the Acting Secretary of the DHS; Kenneth T.

Cuccinelli, in his official capacity as the Acting Director of the USCIS; and Laura

B. Zuchowski, in her official capacity as the Vermont Service Center Director of the


                                         2
     Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 3 of 14




USCIS.

                                I. INTRODUCTION

1.    As per the Code of Federal Regulations (“C.F.R.”), an alien is eligible for late

      TPS registration if she meets certain requirements, as noted further below. See

      8 C.F.R. § 244.2(f)(2). Plaintiff in this case maintains that she is eligible for

      late TPS registration because she meets all of these requirements.

2.    Plaintiff submits that the findings of the USCIS that Plaintiff was ineligible

      for late TPS registration runs contrary to the facts of Plaintiff’s case and is

      contrary to law. As such, its decision is one that is arbitrary, capricious, an

      abuse of discretion, and not in accordance with the law. Relief under the APA

      is thereby the proper remedy.

3.    Plaintiff seeks an order declaring that the final agency decision by the USCIS

      to deny her TPS application, on the grounds that Plaintiff is not eligible for

      late TPS registration was arbitrary and capricious, an abuse of discretion, and

      otherwise not in accordance with the law.

4.    Additionally, Plaintiff seeks an order from this Court compelling the USCIS

      to reopen and readjudicate her TPS application by properly applying the

      statute and the federal regulations to the clear facts of this matter, contained

      in the administrative record.

5.    Plaintiff has exhausted her remedies in this case and is not required to do


                                          3
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 4 of 14




       anything further. The USCIS’s decision to deny Plaintiff’s TPS application

       was already requested to be reopened and reconsidered by the Plaintiff, but it

       was ultimately denied. See Exhibit 2—Denial of Motion. Therefore, Plaintiff

       has no other avenues for relief and can only bring this suit under the APA

       before this Court. See Darby v. Cisneros, 509 U.S. 137, 147 (1993); see also

       5 U.S.C. § 704.

                         II. JURISDICTION AND VENUE

6.     This action arises under the Immigration and Nationality Act (“INA”), 8

       U.S.C. §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this

       action arises under the federal laws of the United States, subject-matter

       jurisdiction is proper under 8 U.S.C. § 1331.

7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because the

       Defendants are officers or employees of the United States, Plaintiff resides in

       Houston, Texas, and no real property is involved in this action.

                                    III.   PARTIES

8.     Plaintiff, Maria Del Carmen Molina De Cruz, is a resident of Houston, Texas.

9.     Defendant, Chad F. Wolf, is the Acting Secretary of the DHS. He is sued in

       his official capacity. He may be served at 2707 Martin Luther King Jr. Ave.

       SE, Washington, D.C. 20528-0485.

10.    Defendant, Kenneth T. Cuccinelli, is the Acting Director of the USCIS. He is
                                           4
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 5 of 14




       sued in his official capacity. He may be served at 20 Massachussetts Ave.

       NW, Room 4210, Washington, D.C. 20529.

11.    Defendant, Laura B. Zuchowski, is the USCIS Vermont Service Center

       Director. She is sued in her official capacity. She may also be served at 20

       Massachussetts Ave. NW, Room 4210, Washington, D.C. 20529.

           IV.    STATUTORY AND REGULATORY BACKGROUND

12.    Under 8 U.S.C. § 1254a(a)(1), an alien who is a foreign national of a country

       designated by the Attorney General may be granted TPS and the alien shall

       not be removed from the United States.

13.    To be eligible for TPS, the alien must meet the following requirements: (1)

       the alien must be continuously physically present in the United States since

       the effective date of the most recent designation of the state to which he or she

       is a national of; (2) the alien has resided in the United States continuously

       since the date the Attorney General designates his or her country; (3) the alien

       is admissible as an immigration and is otherwise not rendered ineligible for

       TPS by virtue of committing certain criminal offenses; and (4) the alien

       registers for TPS during a registration period of not less than 180 days. See 8

       U.S.C. § 1254a(c)(1)(A).

14.    Pursuant to 8 C.F.R. § 244.2(f)(2), an alien who has not filed for TPS during

       the initial registration period, may file a late application for registration if she


                                            5
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 6 of 14




       meets one of the following requirments: (1) the applicant is a nonimmigration

       or has been granted voluntary departure status or any other relief from

       removal; (2) the applicant has an application for change of status, adjustment

       of status, asylum, voluntary departure, or any relief from removal which is

       pending or subject to further review or appeal; (3) the application is a parolee

       or has a pending request for reparole; or (4) the applicant is a spouse or child

       of an alien currently eligible to be a TPS recipient.

15.    If the USCIS denies a TPS application finding that an individual is ineligible

       for TPS, it would be considered the final agency action in the case. As such,

       no administrative remedies would be left available to an applicant and the only

       option is to judicially assert a violation under the APA. See 5 U.S.C. §§ 702,

       704.

16.    “Agency action” is defined to include the whole or a part of an agency rule,

       order, license, sanction, relief, or the equivalent or denial thereof, or failure to

       act. 5 U.S.C. § 551(13).

17.    The reviewing court is authorized to compel action by an agency, and hold its

       actions unlawful and set aside agency action, findings, and conclusions found

       to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

       accordance with law.” 5 U.S.C. § 706.




                                            6
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 7 of 14




                         V.     FACTUAL BACKGROUND

18.    Effective March 1, 2003, the DHS assumed responsibility for the functions of

       the agency formerly known as the “Immigration and Naturalization Service.”

       The Secretary of DHS is now vested with “[a]ll authorities and functions of

       the Department of Homeland Security to administer and enforce the

       immigration laws.” 8 C.F.R. § 2.1.

19.    The USCIS is a bureau within the DHS and delegated supervisory authority

       over all operations by the Secretary of DHS. Id. The USCIS is responsible for

       accepting and adjudicating all applications for TPS, except in specific

       circumstances not relevant here.

20.    The USCIS Vermont Service Center is an agency within the DHS and

       delegated supervisory authority over all operations by the Secretary of DHS.

       Id. The USCIS Vermont Service Center is the office with jurisdiction over the

       denial of Plaintiff’s TPS application.

21.    Plaintiff is a native and citizen of Honduras. See Exhibit 3—Notice to Appear.

       She was placed in removal proceedings on October 15, 1998 and her case was

       administratively (temporarily) closed by an Immigration Judge on July 12,

       1999. See Exhibit 4—Decision of the Immigration Judge. Plaintiff’s case

       remains administratively closed at this time.

22.    On September 4, 2018, Plaintiff filed her late TPS application. See Exhibit 1,


                                            7
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 8 of 14




       supra. Subsequently, on January 30, 2018, the USCIS sent Plaintiff a request

       for evidence asking that she provide: (1) further evidence establishing her TPS

       registration; (2) information relating to her criminal record; and (3) Plaintiff’s

       original birth certificate from Honduras. See Exhibit 5—Request for

       Evidence.

23.    Plaintiff timely responded to the USCIS’s request, but her TPS application

       was denied on June 5, 2019. See Tab A, supra. In its denial, the USCIS

       determined that Plaintiff failed to establish her eligibility for late TPS

       registration and that she failed to provide an authentic and original birth

       certificate. Id.

24.    Believing that the USCIS improperly denied her late TPS application, Plaintiff

       filed a Form I-290B, Motion to Reopen and Reconsider with the USCIS,

       pursuant to 8 C.F.R. § 103.5(a). See Exhibit 2, supra. Howevever, on March

       6, 2020, the USCIS denied the motion and affirmed its prior denial, by holding

       that Plaintiff failed to meet her eleigibility for relief sought, as outlined under

       8 C.F.R. § 244.2(f)(2). Id.

25.    Given the Service’s latest denial, Plaintiff has no other avenues for relief.

       Accordingly, she now files the present action requesting that this Court

       compel the USCIS to reopen and readjudicate her case, based on the proper

       application of the relevant legal standard to the facts of this case.


                                            8
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 9 of 14




                             VI.    CLAIMS FOR RELIEF

26.    Plaintiff incorporates by reference the allegations in paragraphs 1-25.

27.    Plaintiff contends that under the APA, the USCIS’s denial of her TPS

       application, and subsequent denial of her motion to reopen and reconsider was

       “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

       with law.” See 5 U.S.C. § 706(2)(A).

28.    The U.S. Supreme Court has held that an agency’s actions may be considered

       arbitrary, capricious, or an abuse of discretion if said actions inexplicably

       depart from the agency’s own course of adjudication, regulations, or policies.

       See INS v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is

       unfettered at the outset, if it announces and follows—by rule or by settled

       course of adjudication—a general policy by which its exercise of discretion

       will be governed, an irrational departure from that policy (as opposed to an

       avowed alteration of it) could constitute action that must be overturned as

       ‘arbitrary, capricious, [or] an abuse of discretion.’”).

29.    In this case, the USCIS irrationally departed from its own regulations and

       erred as a matter of law by finding that Plaintiff is ineligible for late TPS

       registration.

30.    As noted above, an alien is eligble for late TPS registration if he or she has

       met at least one of the requirements outlined under 8 C.F.R. § 244.2(f)(2). In


                                            9
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 10 of 14




       particular, one can satisfy it by establishing that “[t]he applicant has an

       application for change of status, adjustment of status, asylum, voluntary

       departure, or any relief from removal which is pending or subject to further

       review or appeal.” See 8 C.F.R. § 244.2(f)(2)(ii) (emphasis added).

31.    In the case at bar, as noted above, Plaintiff was placed in removal proceedings

       that were subsequently administratively closed. See Exhibit 3—4, supra.

32.    Administrative closure has been described as “a docket management tool that

       is used to temporarily pause removal proceedings.” See Matter of W-Y-U-, 27

       I&N Dec. 17, 18 (BIA 2017). Similarly, it acts as a way to “remove a case

       from an Immigration Judge’s active calendar.” See Matter of Avetisyan, 25

       I&N Dec. 688, 692 (BIA 2012). Therefore, while Plainitff’s removal case is

       administratively closed, her proceedings are still pending, although paused

       and not on the active docket. See id.

33.    An administrative closure does nothing to affect Plaintiff’s rights to seek relief

       from removal or her rights to appeal the denial of relief sought. See 8 U.S.C.

       §§ 1229a(b)(4); 1229a(c)(5).

34.    Furthermore, some forms of relief can be requested only at the conclusion of

       removal proceedings, such as post-conclusion voluntrary departure. See 8

       U.S.C. § 1229c(b)(1). As such, while Plaintiff’s case remains administratively

       closed, she is simply unable to perfect her request for this form of relief.


                                           10
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 11 of 14




       Therefore, such relief from removal is still pending and, if denied by the

       Immigration Judge, can be subject to further review or appeal. See 8 U.S.C. §

       1229a(c)(5). Accordingly, Plaintiff respectfilly maintains that she does satisfy

       a requirement for late TPS registration as an “applicant [who] has an

       application for change of status, adjustment of status, asylum, voluntary

       departure, or any relief from removal which is pending or subject to further

       review or appeal.” See 8 C.F.R. § 244.2(f)(2)(ii). By holding to the contrary,

       the USCIS acted against the statute and its own regulations and, as a result,

       acted arbitrarily, capriciously, abused its discretion, and erred as a matter of

       law.

35.    In sum, given the law and evidence presented herein, Plaintiff maintains that

       judicial review under the APA is proper in this case.

                                 VII. EXHAUSTION

36.    Plaintiff incorporates by reference the allegations in paragraphs 1-35.

37.    As noted above, Plaintiff is not required to exhaust her administrative

       remedies with respect to the denial of her TPS application because she is

       contesting a “final” agency action that is subject to judicial review under the

       APA.

38.    The language of 5 U.S.C. § 704 states that an agency action is “final” without

       regard to whether an alien seeks reconsideration or appeal to a higher agency


                                          11
      Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 12 of 14




       authority, unless there is a statute or regulation that requires the alien to file

       an appeal and the agency action is inoperative during the appeal.

39.    In this case, Plaintiff filed her TPS application and then appealed it through

       the appropriate channels by filing an I-290B, Motion to Reopen and

       Reconsider. See Exhibits 1 and 2, supra. Therefore, when the USCIS issued

       its decision to deny Plaintiff’s TPS application and subsequent motion it was

       a “final” agency action for purposes of the APA. See Darby, 509 U.S. at 137.

       As such, there is no judicially-imposed exhaustion requirement and judicial

       review is proper before this Court.

                                  VIII. CONCLUSION

40.    For the aforementioned reasons, the decision to deny Plaintiff’s TPS

       application and subsequent motion was arbitrary, capricious, an abuse of

       discretion, and not in accordance with the law. Judicial review by this Court

       is therefore warranted under the APA.

                            IX.    PRAYER FOR RELIEF

41.    Wherefore, Plaintiff respectfully requests that this Court:

       a. accept jurisdiction and venue as proper;

       b. issue a declaratory judgment that the denial of Plaintiff’s TPS Application
          was arbitrary, capricious, an abuse of discretion, and not in accordance
          with the law;

       c. issue an order under the APA to compel the USCIS to reopen and

                                           12
Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 13 of 14




    adjudicate Plaintiff’s TPS application by applying the correct legal
    standard to the facts of her case;

 d. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
    the Equal Access to Justice Act, 28 U.S.C. § 2412; and

 e. grant Plaintiff all other relief as the Court may deem just and proper.

                                         Respectfully submitted,

                                         GONZALEZ OLIVIERI LLC

                                         /s/ Raed Gonzalez
                                         _________________________
                                         Raed Gonzalez, Esq.
                                         Counsel of Record for Plaintiff
                                         Texas Bar No. 24010063
                                         2200 Southwest Freeway, Suite 550
                                         Houston, TX 77098
                                         Phone: (713) 481-3040,
                                         Fax: (713)588-8683
                                         rgonzalez@gonzalezolivierillc.com




                                    13
  Case 4:20-cv-01593 Document 1 Filed on 05/06/20 in TXSD Page 14 of 14




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION



Maria Del Carmen Molina De Cruz,
      Plaintiff,
                    v.
Chad F. Wolf, Acting Secretary of the U.S.        Case No. 4:20-cv-1593
Department of Homeland Security; Kenneth
T. Cuccinelli, Acting Director of the U.S.
Citizenship and Immigration Services;
Laura B. Zuchowski, Vermont Service
Center Director of the U.S. Citizenship and       Date: May 6, 2020
Immigration Services,
      Defendants.




                            INDEX OF EXHIBITS


                   Exhibit 1—USCIS Decision
                   Exhibit 2—Denial of Motion
                   Exhibit 3—Notice to Appear
                   Exhibit 4—Decision of the Immigration Judge
                   Exhibit 5—Request for Evidence




                                      14
